Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0046848 to Schmatloch.
As to claims 1-3, 6-7, and 9, Schmatloch discloses an adhesive composition for bonding glass/windows comprising a polyether prepolymer, 0.1 to 2% by weight based on the weight of the adhesive composition of a polyester prepolymer prepared from diphenylmethane diisocyanate and a polyester polyol (0037), 5 to 25% by weight based on the weight of the adhesive composition of a plasticizer, 10 to 17% by weight based on the weight of the adhesive of carbon black, calcinated kaolin (0038-0040), a reactive silicon adhesion promoter (0005), solvent or heat stabilizers (0048), and a catalyst (0007).  Schmatloch further discloses the addition of 0.5 to 3% by weight of a mixture of HDI trimer and polymeric MDI (0047). 
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the polyfunctional isocyanate mixture of HDI trimer and polymeric MDI taught in Schmatloch within the claimed amounts to control the desired modulus levels and cure speed (0047).
As to claims 4-5, Schmatloch discloses 0.1 to 1% by weight of dimopholino diethyl ether as catalysts
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763